
	
		II
		111th CONGRESS
		1st Session
		S. 1859
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Rockefeller (for
			 himself, Mr. Cornyn,
			 Mr. Kohl, and Ms. Snowe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To reinstate Federal matching of State spending of child
		  support incentive payments.
	
	
		1.Short titleThis Act may be cited as the
			 Child Support Protection Act of
			 2009.
		2.Reinstatement of
			 Federal matching of State spending of child support incentive
			 paymentsEffective October 1,
			 2010, section 455(a)(1) of the Social Security Act (42 U.S.C. 655(a)(1)) is
			 amended by striking from amounts paid to the State under section 458
			 or.
		
